Mr. Justice Gunn, dissenting. I cannot concur with the result in this case. The opinion holds that because the lessee exercised his option before the lessors elected to refuse to go through with the contract by reason of the provisions of clause 15-A, thereby the effect of the last-numbered clause has become vitiated. There is nothing in clause 15-A that vitiates it by reason of any time the lessee elects to exercise the option. It says distinctly: “This lease and all rights and obligations of the parties thereto, including the option to purchase therein contained, shall, at the option of the Lessors, be cancelled in the event of any tax foreclosure, appointment of any tax receiver, or any action taken by any state, county, or other public official on account of present or future tax or special assessment delinquency.” This clause does not limit the time within which the lessors may cancel the option to purchase. No reference is made to the actions of the lessee. The right to cancel the option exists during the entire term of the lease, providing the tax foreclosure proceeding is started. To say that this provision is eliminated because the lessee exercises the option to buy puts something in the lease that is not there, and strikes out a right clearly given the lessors. I think the decree of the circuit court should be affirmed.